                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MADISON CONSTRUCTION                             CIVIL ACTION
 COMPANY

                      v.                          NO. 19-2580

 TURNER CONSTRUCTION
 COMPANY

                                           ORDER
       AND NOW, this 5th day of November 2019, upon considering the Defendant's Motion to

dismiss, for summary judgment, or alternatively for leave to file a third party Complaint (ECF

Doc. No. 28), Plaintiffs Opposition (ECF Doc. No. 30), and for reasons in the accompanying

Memorandum, it is ORDERED Defendant's Motion (ECF Doc. No. 28) is GRANTED in part

and DENIED in part:

       1.      Defendant's Motion to dismiss or for summary judgment (ECF Doc. No. 28) is

DENIED; and,

       2.      Defendant's Motion for leave to file a third-party Complaint (ECF Doc. No. 28) is

GRANTED with leave to file a third-party Complaint no later than November 12, 2019 with

prompt personal service under Fed.R.Civ.P. 4(h) of the Summons, third-party Complaint and our

Orders to date without a request for waiver of service otherwise allowed under Fed.R.Civ.P. 4(d).
